COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS


                                                  §
  ANDERSON REMODELING &                                         No. 08-19-00292-CV
  CONSTRUCTION, LLC                               §
                                                                     Appeal from the
                                  Appellant,      §
                                                             109th Judicial District Court
  v.                                              §
                                                             of Andrews County, Texas
  PATRICK SMITH and ANGELA RAY,                   §
                                                                      (TC#20,906)
                                  Appellees.      §



                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. We further order that Appellees

recover from Appellant all costs in this Court. See TEX.R.APP.P. 43.5. This decision shall be

certified below for observance.

       IT IS SO ORDERED THIS 29TH DAY OF JANUARY, 2021.


                                               JEFF ALLEY, Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.